DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 and 15 are objected to because of the following informalities:  
Regarding claim 11, the limitation “the electrical coil fitted to the implant” in line 8 should be changed to –the at least one electrical coil fitted to the implant—in order to have proper antecedent basis. 
Regarding claim 15, the limitation “the signalling means” should be changed to –the signalling device . 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “together with an extracorporeally operable unit” renders the claim indefinite because it is unclear what the extracorporeally operable unit is “together with”. For the present purposes of examination, the limitation has been interpreted as being part of the device. Further clarification is required. 
Claim 11 recites the limitation "the first coil" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the limitation “at least in a circumstance of maximum inductive coupling [...]” renders the claim indefinite because it is unclear what is meant by “at least in a circumstance”. Further clarification is required. 
Regarding claim 11, it is unclear whether the coils in the limitation an extracorporeally operable unit [...] at least one electrical coil is fitted” are the same as the coils in the limitation “the extracorporeally operable unit including additional electrical coils”. For the present purposes of examination, they have been interpreted as being the same. Further clarification is required. 
Regarding claim 14, the limitation “at least a second set of the electrical coils [...] a second plane [...] second planes” renders the claim indefinite. It is unclear how the coils can be on a second plane when claim 13, from which claim 14 depends, recites “at least the electrical coils fitted to the extracorporeally operable unit are located [...] along a first plane”. I.e. all the coils of the extracorporeally operable unit are recited as being along a first plane in claim 13. Further clarification is required.
Claim 20 recites the limitation "the surface substrate".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that a surface substrate is recited in claim 12, however claim 20 does not depend from claim 12. 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2017/010056, April 13, 2017, applicant submitted prior art via the IDS, hereinafter “Zhu”).
Regarding claim 11, Zhu discloses a device for determining a transcutaneous location of an intracorporeally subcutaneously located medical implant (“a device including: (i) an array of antenna coils that is configured to be mounted proximate a skin surface and to span a specified area of the skin surface, such that each antenna coil of the array of antenna coils has a respective degree of electromagnetic coupling with an antenna of an implanted device that is implanted beneath the skin surface; (ii) a controller that is operably coupled to the array of antenna coils and that includes a computing device programmed to perform controller operations. The controller operations include: (a) selecting an antenna coil of the array of antenna coils; and (b) operating the selected antenna coil, wherein operating the selected antenna coil includes at least one of (1) providing wireless power to the implanted device or (2) receiving a wireless transmission from the implanted device.” [0003]; also see [0019]), comprising 
an implant surface on which at least a first electrical coil is arranged (“The implanted device 120 could include one or more antennas, coils, waveguides, ferrites, striplines, or other components configured to receive such radio frequency energy (e.g., to receive radio frequency energy at a specified frequency).” [0035]; see Fig. 1B and corresponding description), at least one coil winding enclosing a region of the implant surface (see antenna coil 325 in Fig. 3A and corresponding description), 
together with an extracorporeally operable unit (“A reader device 125 is located outside the skin surface 111 proximate the arm 110.” [0031]), on which at least one electrical coil is fitted (“The reader device 125 includes an array of antenna coils 140 that are each configured to have a degree of electromagnetic coupling with an antenna (not shown) of the implanted device 125.” [0031]; also see array of antenna coils 140 in Figs. 1A-C and corresponding descriptions), which is connected to an electrical control unit (processor 486 in Fig. 4 and corresponding description) and to a signalling device (“The reader device 125 further includes a light emitter 130.” [0031]; also see light emitter 460 in Fig. 4 and corresponding description); 
the extracorporeally operable unit including additional electrical coils (“The reader device 125 includes an array of antenna coils 140 that are each configured to have a degree of electromagnetic coupling with an antenna (not shown) of the implanted device 125.” [0031]; also see array of antenna coils 140 in Figs. 1A-C and corresponding descriptions) each with coil diameters which are dimensioned to a coil diameter of the first coil (“The antenna coils could have substantially the same size [...] The size (e.g., diameter) of the coils” [0020]) and to be equal to or less than a coil diameter of the electrical coil fitted to the implant (see the diameter of antenna coils 141 that is equal to the diameter of antennas 121 in Fig. 1B and corresponding description; also see e.g. [0020], [0048], [0050], [0054]); and 
wherein the additional electrical coils are connected to the electrical control unit and to the signalling device, or to the signalling device (see antenna array 470, light emitter 460, and processor 486 in Fig. 4 and corresponding description), and wherein at least in a circumstance of maximum inductive coupling between at least one of the electrical coils on the extracorporeal operable unit and the at least one electrical coil fitted to the implant, a perceptible signal is generated identifying at least the electrical coil with a maximum inductive coupling (“the antenna coils could be operated to detect a degree of electromagnetic coupling and/or interaction between each of the antenna coils and the implanted device. For example, a signal strength of radio frequency signals received by each antenna coil (e.g., received from the implanted device) could be detected and the antenna coil having the greatest received signal strength could be determined.” [0019]).
Regarding claim 12, Zhu further discloses wherein: the extracorporeally operable unit has a surface substrate on or in which the further electrical coils is located (“substrate [...] of the array of antenna coils 140” [0039]).
Regarding claim 13, Zhu further discloses wherein: at least the electrical coils fitted to the extracorporeally operable unit are located relative to one another along a first plane (see e.g. Fig. 1C and corresponding description), or are partially overlapping in pairs.
Regarding claim 15, Zhu further discloses wherein: the signalling means is an illuminant (“The light emitter 130 (e.g., an LED, a laser, or some other components configured to generate visible, infrared, ultraviolet, and/or some other wavelengths of optical energy) is configured to emit illumination 135 through the surface of the skin 111 to the implanted device 120.” [0038]).
Regarding claim 16, Zhu further discloses wherein: the illuminant is fitted to each electrical coil so that when one of the illuminants is illuminated, a perceptible identification of a single electrical coil is possible (“Emitted light could additionally or alternatively be used to provide optical power to the implanted device, to provide optical wireless transmissions (e.g., commands, programming) to the implanted device, or to provide some other functions. A reader device could include an array of light emitters, and each antenna coil of the reader device could be associated with one or more of the light emitters. Light emitters of such an array could be operated (e.g., to provide illumination, as described above) based on the selection of an antenna coil of the array of antenna coils, i.e., one or more light emitters associated with the selected antenna coil could be operated to provide the illumination.” [0109]).
Regarding claim 17, Zhu further discloses wherein: the illuminant is an LED, a fluorescent material, or a phosphorescent material (“The light emitter 130 (e.g., an LED, a laser, or some other components configured to generate visible, infrared, ultraviolet, and/or some other wavelengths of optical energy) is configured to emit illumination 135 through the surface of the skin 111 to the implanted device 120.” [0038]).
Regarding claim 20, Zhu further discloses wherein: the surface substrate includes a material transparent to light (“and/or by wholly or partially forming a substrate, conductive material, coil, ground plane, or other elements of the array of antenna coils 140 from a material that is substantially transparent to the illumination 135.” [0039]) and has an adhesive surface for detachably adhesion to a surface of skin (“the reader device 125 mounted to (e.g., held in place against by hand, strapped to, adhered to with an adhesive, or otherwise placed in contact with) the skin surface 111 of the arm 110.” [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claims 11-13 above and in view of Blair et al. (US 2010/0109848, May 6, 2010, applicant submitted prior art via the IDS, hereinafter “Blair”).
Regarding claim 14, Zhu discloses the limitations of claim 13 as stated above but fails to disclose wherein: at least a second set of the electrical coils fitted to the extracorporeally operable unit are located adjacent to one another along a second plane, parallel to a first plane of the arrangement, or are partially overlapping in pairs so that in an orthogonal projection onto the first and second planes of the electrical coils of the first and second planes which partially overlap one another.
However, Blair teaches, in the same field of endeavor, wherein: at least a second set of the electrical coils fitted to the extracorporeally operable unit are located adjacent to one another along a second plane, parallel to a first plane of the arrangement, or are partially overlapping in pairs so that in an orthogonal projection onto the first and second planes of the electrical coils of the first and second planes which partially overlap one another (Abstract, [0102]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zhu with wherein: at least a second set of the electrical coils fitted to the extracorporeally operable unit are located adjacent to one another along a second plane, parallel to a first plane of the arrangement, or are partially overlapping in pairs so that in an orthogonal projection onto the first and second planes of the electrical coils of the first and second planes which partially overlap one another as taught by Blair in order to enhance the overall coverage of the device ([0115] of Blair).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to claim 11 above and further in view of Weijand et al. (EP 1052935B1, Medtronic Inc. November 22, 2000, applicant submitted prior art via the IDS, hereinafter “Weijand”).
Regarding claims 18 and 19, Zhu discloses the limitations of claim 1 as stated above but fails to disclose wherein: the medical implant has at least one reservoir volume, which is bounded at least by at least one region of the implant surface enclosed by the coil winding, and the region comprises a self-sealing port for filling an injection device, wherein the region comprises a self-sealing septum.
However, Weijand teaches, in the same field of endeavor, wherein: the medical implant has at least one reservoir volume, which is bounded at least by at least one region of the implant surface enclosed by the coil winding, and the region comprises a self-sealing port for filling an injection device, wherein the region comprises a self-sealing septum (Abstract, [0004]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Zhu with wherein: the medical implant has at least one reservoir volume, which is bounded at least by at least one region of the implant surface enclosed by the coil winding, and the region comprises a self-sealing port for filling an injection device, wherein the region comprises a self-sealing septum as taught by Weijand in order to provide drug delivery ([0004] of Weijand).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793